Citation Nr: 0428590	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  99-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include the knees, hands, elbows, and 
left shoulder.

2.  Entitlement to service connection for a right shoulder 
disorder, to include a rotator cuff tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969 and from February to May 1991.  It appears that he also 
had service in the reserves after this active duty, but the 
dates and character of that additional service are not 
verified in the file.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Louisville, Kentucky.

A personal hearing was conducted before the undersigned by 
means of videoconference at the RO in April 2002.  A 
transcript of the hearing is of record.

In August 2002, the Board directed its Evidence Development 
Unit (EDU), which it had established in 2002 pursuant to a 
revised regulation, to arrange for the veteran to have a VA 
medical examination and to obtain verification of the dates 
and character of his reserves service.  The EDU attempted to 
accomplish the latter.

Later, a judicial decision declared the revised regulation 
invalid insofar as it authorized the Board to perform the 
initial review of evidence developed by its EDU rather than 
requiring that the initial review be performed by first-tier 
adjudicators in the Veterans Benefits Administration.  The 
decision concluded that this procedure would violate 
claimants' statutory right to "one review on appeal to the 
Secretary."  In light of that decision, VA adopted a policy 
requiring that all development of evidence would be performed 
by the first-tier adjudicators in the Veterans Benefits 
Administration.  Hence, in September 2003, the Board remanded 
the claims to the agency of original jurisdiction with 
instructions that it arrange for the veteran to be afforded a 
VA medical examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims are remanded to develop evidence that is needed to 
resolve them.  The AMC should afford the veteran the 
opportunity to have a VA examination and should obtain 
verification of the dates and character of his service in the 
Air National Guard of Kentucky and the Army National Guard of 
Kentucky.  In addition, the veteran must be given notice 
about the evidence that is needed to substantiate his claims.

The actions requested in this Remand are required in this 
case by the Veterans Claims Assistance Act of 2000 (the 
VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  

The VCAA eliminated the requirement enunciated by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) that a claimant present a well-grounded 
claim at the outset of the case in order to receive VA's 
assistance with the development of evidence.  The VCAA 
charges VA with a duty to provide that assistance to 
claimants before adversely deciding their claims.  The VCAA 
also charges VA with a duty to provide claimants with notice, 
before adversely deciding their claims, concerning the 
evidence that VA has determined is needed to substantiate the 
claims.

Regulations implementing the VCAA define with specificity the 
duties established by the statute.  See 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  

The VCAA applies to all claims for VA benefits filed on or 
after the November 9, 2000 date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  Thus, the VCAA applies to the 
claims presented on this appeal, which were pending before VA 
when the VCAA was signed into law.

Notice

The claims are remanded so that the AMC may provide the 
veteran with a notice concerning the evidence that is needed 
to substantiate the claims.

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The agency of original jurisdiction has not provided the 
veteran and his representative with this notice.  Thus, a 
notice must be provided on remand of the claims.  In 
describing the evidence that could substantiate the claims, 
such notice should include reference to evidence that could 
show that the veteran is entitled to the presumption that he 
developed arthritis during a period of service, see 38 C.F.R. 
§§ 3.307, 3.309 (2003), and evidence dated from the time of 
his discharge from any period of service through the present 
that could show how soon after service he developed arthritis 
of multiple joints, to include the knees, hands, elbows, and 
left shoulder, and/or a right shoulder problem other than 
arthritis.  

Evidence development

i.  Documents

When the claims were last before it, the Board determined on 
review of the record that the veteran had performed service 
in the reserves after his discharge from active duty in 
August 1969.  In August 2002, the Board directed its EDU to 
obtain verification of the dates and character of the 
veteran's reserves service after the August 1969 discharge.  
The EDU requested that this verification identify each period 
in which the veteran served in the Air National Guard of 
Kentucky or the Army National Guard of Kentucky and indicated 
whether the service for each period was active duty, active 
duty for training (ACDUTRA), or inactive duty for training 
(INACDUTRA).  In January 2003, the EDU wrote to the Kentucky 
Adjutant General asking for this information together with 
all medical records generated during each period of service.

In response to this request, the Kentucky Adjutant General 
provided in August 2003 certain service personnel records - - 
two DD Forms 214 and three NGB Forms 22 concerning the 
veteran - - and copies of service medical records dated in 
1976 and 1980 together with private medical statements 
concerning the veteran submitted to the military in 1981.

The service personnel records received from the Kentucky 
Adjutant General did not satisfy the request of the EDU for 
verification of the veteran's reserves service.  The medical 
records received from the Kentucky Adjutant General were 
copies of ones already on file.

It is important to verify the dates and character of all of 
the veteran's reserves service in this case and to obtain all 
of the medical records associated with each period of 
service.  

The veteran testified at the April 2002 personal hearing 
before the undersigned that he might have developed arthritis 
as a result of circumstances and conditions in the regular 
United States Army, the Army National Guard of Kentucky, or 
the Air National Guard of Kentucky.  He testified that he was 
exposed to cold weather during extended duty outdoors while 
serving in the United States Army and the Army National Guard 
of Kentucky, noting that he even slept on picnic tables 
outdoors during his service with the latter.  He testified 
that he might have injured his shoulders lifting heavy 
objects while working as a cook during his service in the Air 
National Guard of Kentucky.

Service connection can be awarded for disability resulting 
directly from service if that service represents "active 
military, naval or air service."  When the service in 
question is not "active duty," see 38 U.S.C.A. §§ 101(21) 
(West 2002), but instead represents reserve and/or national 
guard duty, particular definitions of "active military, 
naval or air service" are to be observed.  "Active 
military, naval or air service" includes any active duty for 
training (ACDUTRA) if the individual performing the service 
is disabled from an injury or disease incurred or aggravated 
during the service.  Inactive duty training (INACDUTRA) may 
qualify as "active military, naval or air service" only if 
the individual is disabled from an injury incurred or 
aggravated during the INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24) 
(West 2002).  Therefore, the periods and nature of the 
service of a claimant bear directly on whether he may be 
entitled to service connection for a current disability.  
Because reserve and national guard service are by definition 
episodic, careful review of the periods of service is 
required to assess whether there has been demonstrated in-
service incurrence or aggravation of injury or disease and a 
specific link between the in-service condition and the 
claimed current disability.  Furthermore, because entitlement 
to service connection may also depend on whether the service 
constituted ACDUTRA or INACDUTRA, a careful review of the 
nature of the service performed during times relevant to the 
claim may also be required.

In addition, the law concerning entitlement to VA 
compensation provides that if a veteran develops arthritis 
within one year from separation from service, then the 
disease will be presumed to have been incurred during such 
service even absent direct evidence to that effect, unless 
there is affirmative evidence to the contrary (including a 
showing of an intercurrent cause for the disease), provided 
that the service from which the veteran was discharged within 
one year before developing arthritis consists of 90 days or 
more of continuous active service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The periods and character of all of the veteran's reserves 
service should be established by verifying documents, and it 
should be determined whether any of this service represented 
90 days or more of continuous "active service."  38 
U.S.C.A. §§ 101(22)-(24) (West 2002).  (The Board notes that 
the periods of active duty (extending, respectively, from May 
1968 to August 1969 and from February to May 1991) that are 
now verified each represents more than 90 days of continuous 
active service.)  Accordingly, the claims are remanded.  

Under the VCAA, VA has a duty to assist a claimant in 
obtaining documentary evidence that is relevant to the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The duty 
to obtain records applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  When records needed 
to decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  When such records are not in the 
custody of a federal department or agency, reasonable efforts 
to obtain them generally will consist of an initial request 
and, if the records are not received, at least one follow-up 
request, but a follow-up request is not required if a 
response to the initial request indicates that the records 
being sought do not exist or that a follow-up request would 
be futile.  However, if VA receives information showing that 
subsequent request to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

VA must provide the claimant with an appropriate notice if it 
is unable to obtain any records.  38 C.F.R. § 3.159(e).  The 
notice must (i) identify the records VA was unable to obtain; 
(ii) explain the efforts VA made to obtain the records; (iii) 
describe any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain.  Id.

In addition, the AMC must obtain on remand all medical or 
other records that the veteran or his representative 
identifies in response to the notice to be issued by the AMC 
concerning evidence that is needed to substantiate the 
claims.

ii.  VA examination

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a 
VA examination to be considered under the VCAA necessary to 
the decision of a claim, it must be the case that there is 
competent evidence on file that a veteran has a current 
disability or persistent and recurring symptoms of disability 
that in turn may be associated with his active service but 
the medical evidence on file is insufficient to resolve the 
claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

In the September 2003 Remand, the Board indicated that a VA 
joints examination was needed to resolve the claims and 
directed the RO to obtain one.  VA documentation contained in 
the claims file shows that a VA general medical examination 
was scheduled to take place on a date in January 2004 but was 
"canceled."  A handwritten notation on a document 
containing the examination instructions indicates that the 
examination was canceled.  Another document states that the 
examination was canceled by MAS (Medical Administration 
Services) because the veteran "failed to report" for the 
examination.  

The VA joints examination was not performed at a later time.  
There is no documentation on file showing that VA gave the 
veteran notice of the date, time, and place of the joints 
examination.

In a supplemental statements of the case issued in March 
2004, the claims were denied on the ground that they were not 
supported by the evidence of record.  This was the last 
adjudication of the claims before the case was returned to 
the Board.

The Board has reviewed the history of this matter and finds 
that it would be consistent with the notion of due process to 
give the veteran another opportunity to report for VA 
examination.

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
particular, the consequence of the failure without good cause 
to report for an examination requested by VA in connection 
with an original claim is that the claim is decided on the 
basis of the evidence of record.  38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  38 C.F.R. § 3.655(a) 
(2003).  

The claims file does not contain a copy of any notice that 
was provided to the veteran of the date, time, and place of 
the VA joints examination that was scheduled for a date in 
January 2004.  A presumption of regularity, rebuttable only 
by clear evidence to the contrary, attaches to the acts of 
public officials.  See Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  That presumption has not been rebutted in this case 
and, therefore, it must be presumed that VA gave the veteran 
proper notice in advance of the scheduled examination.

Nor does the claims file contain any evidence either that the 
veteran canceled the examination in advance or that the 
veteran had good cause satisfying 38 C.F.R. § 3.655(a) for 
failing to report for examination. 

The veteran failed to report for examination without good 
cause, it must be concluded, and his claims became subject to 
the provisions of that regulation.

However, other, equally important facts and principles of law 
must be considered. 

A basic principle of VA adjudication is that a claimant and 
his representative are entitled to written notice of any 
decision made by VA affecting the payment of benefits, such 
as disability compensation, or the granting of relief.  38 
C.F.R. § 3.103(b)(1) (2003).  This notice must set forth 
clearly not only the decision made but also any applicable 
effective date, the reason(s) for the decision, the right to 
a hearing on any issue involved in the claim, and the right, 
as well as the necessary procedures and time limits, to 
initiate an appeal of the decision.  Id.  These requirements 
are meant to protect a claimant's right to due process, but 
they were not fully satisfied in this case.  The March 2004 
supplemental statement of the case did not refer to 38 C.F.R. 
§ 3.655.  Thus, it did not set out fully and clearly the 
basis for the denial of the claims on account of the 
veteran's failure to report for the scheduled VA examination.  

The Board therefore declines to conclude that the veteran has 
forfeited the assistance of a VA medical examination under 38 
C.F.R. § 3.655 or other provision of law.  When the Board 
addresses an issue that has not been addressed by the RO, the 
Board must consider whether the appellant would be prejudiced 
by the Board's going forward on that issue without first 
remanding for the RO to adjudicate the issue in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1995).  

The Board further finds, rather, that it would be consistent 
with due process for the veteran to be allowed another 
opportunity to attend a VA examination in conjunction with 
his claims.  He should be given advance notice of the date, 
time, and place of the VA examination.  That notice should 
advise the veteran specifically of the applicability of 38 
C.F.R. § 3.158 (2003), which concerns a claimant's 
abandonment of claims by inaction, and of 38 C.F.R. § 3.655.  
If the veteran again fails to report for a scheduled 
examination, action concerning his claim should be taken in 
accordance with those regulations.

Accordingly, this case is REMANDED for the following action:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate his claims of entitlement to 
service connection for arthritis of 
multiple joints, to include the knees, 
hands, elbows, and left shoulder and for 
a right shoulder disorder, to include a 
rotator cuff tear.  In describing the 
evidence that would substantiate the 
claims, the notice must apprise the 
veteran of all potentially relevant 
grounds and theories of service 
connection, including the presumption 
concerning arthritis that is manifested 
to a compensable degree within one year 
after any period of service consisting of 
90 days or more of continuous active 
service.  The notice should specifically 
inform the veteran that all post-service 
medical records concerning arthritis of 
the joints and/or a right shoulder 
condition are relevant to his claims and 
that post-service medical records showing 
that he developed a claimed disorder, of 
symptoms of the disorder, not long after 
any period of active service would be 
particularly helpful in substantiating 
entitlement to service connection for 
that disorder.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claims.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  Make efforts to obtain any records 
that the veteran or his representative 
identifies in response to the notice 
requested in Paragraph 2, above.

Make efforts to obtain verification of 
the dates of the reserve service in the 
Army National Guard of Kentucky and the 
Air National Guard of Kentucky that the 
veteran had after he was discharged from 
active duty in August 1969, the character 
(ACDUTRA or INACDUTRA, or active duty) of 
each period of reserve service, and any 
documentation as to whether any of it 
represented 90 days of continuous active 
service.  Reserve service medical records 
should also be sought from the current 
custodian thereof.  Efforts to obtain 
reserve service medical records and 
documentation verifying the period and 
character of the veteran's reserve 
service must continue unless it is 
reasonably certain that they do not exist 
or that further efforts to obtain them 
would be futile.

In conjunction with these efforts, write 
to the veteran and ask him to submit all 
documentation that he has in the form of 
service medical and personnel records 
generated during his time in the 
reserves, including records denominating 
the points for pay purposes that he 
earned in the Army National Guard of 
Kentucky or the Air National Guard of 
Kentucky.  Send a copy of the letter to 
the veteran's representative.

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.  The 
notice must (i) identify the records VA 
was unable to obtain; (ii) explain the 
efforts VA made to obtain the records; 
(iii) describe any further action VA will 
take regarding the claim, including, but 
not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records that VA was unable to obtain.

4.  Then, schedule the veteran for a VA 
joints examination.  

The claims file must be made available to 
the examiner, and the examiner is 
requested to confirm that pertinent 
documents therein were reviewed.  All 
tests and studies thought necessary by 
the examiner should be performed. 

A complete rationale should be provided 
for the opinion and all conclusions 
stated in the examination report.

In the examination report, the examiner 
should report all arthritis of the 
joints, to include the knees, hands, 
elbows, and left shoulder that is found 
and all diagnoses of a disorder of the 
right shoulder that is found, including a 
rotator cuff tear.  In the examination 
report, the examiner should state an 
opinion for each disorder found whether 
it is at least as likely as not (50 
percent likelihood or greater) the result 
of, or otherwise etiologically related 
to, injury or disease that the veteran 
incurred during any service, including 
prolonged exposure to cold weather, as 
alleged by the veteran.  The examiner 
should state an opinion as to when 
(approximate year and month) during 
service the disorder in question had its 
onset.

5.  Reasonably in advance of the 
examination requested in Paragraph 4, 
provide due written notice of the time, 
date, and place of the examination to the 
veteran.  The notice should inform the 
veteran of his obligation to cooperate 
with VA by reporting for the scheduled 
examination.  The notice should state 
that failure to cooperate and, in 
particular, failure without good cause to 
attend the examination may result in 
adverse action on the claim pursuant to 
38 C.F.R. § 3.158 and § 3.655.  A copy of 
this notice should be associated with the 
claims file.

6.  After the examination has taken place 
or it is determined that the veteran 
failed without due cause to report for 
the examination, review the claims file, 
including all verification of the periods 
and character of the veteran's service, 
and readjudicate the claims.  If a 
benefit sought on appeal is not granted 
in full, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond.

Then, and after VA has taken any other action on the claim 
that it finds to be appropriate, the case should be returned 
to the Board if appellate review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


